851 F.2d 356Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert HOLLEY, Plaintiff-Appellant,v.Amanda BULL, Public Defender;  Bradford Peabody, PublicDefender;  Edwin A. Wenck, State's Attorney;  Kurt A.Schmoke, State's Attorney;  Ross & Angeletti, Circuit CourtJudges;  Gilbert, Bloom and Karwacki, Court of SpecialAppeals Judges, Defendants-Appellees.
No. 87-6094.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1988.Decided:  July 11, 1988.

Robert Holley, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Robert Holley appeals the district court's order dismissing with prejudice his civil action brought under 42 U.S.C. Sec. 1983 seeking damages and injunctive relief against certain members of the Maryland public defender's office, the state's attorney's office for Baltimore City, two judges of a Maryland trial court, and three judges of the Maryland Court of Special Appeals.  Our review of the record and the district court's opinion and order discloses that the appeal is without merit.  Accordingly, we grant appellant's application for leave to proceed in forma pauperis, treat as moot appellant's motion for summary disposition of his appeal, and affirm on the reasoning of the district court.  Holley v. Bull, C/A No. JH-87-1125 (D.Md. May 27, 1987).  Because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not aid the decisional process, we dispense with argument pursuant to Fed.R.App.P. 34(a) and Loc.R. 34(a).


2
AFFIRMED.